TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 7, 2018



                                     NO. 03-17-00711-CV


Calab, Inc., Mosaic, Inc.; Mosaic Martin Luther Homes, Inc.; The Center Serving Persons
  with Mental Retardation; Unified Care Group; and Mosaic of Bethphage, Appellants

                                                v.

                Texas Department of Aging and Disability Services, Appellee




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
          REVERSED AND REMANDED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on September 29, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment.     Therefore, the Court reverses the trial court’s judgment and the

Department’s final orders and remands the administrative cases to the Department for further

proceedings. The appellee shall pay all costs relating to this appeal, both in this Court and the

court below.